Citation Nr: 0913689	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  08-16 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for a bladder disorder, 
to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's previously denied claim of 
entitlement to service connection for a low back disability.  
The October 2004 decision also declined to reopen claims of 
entitlement to service connection for hearing loss and 
tinnitus.  Those claims, however, were remanded by the Board 
in December 1992, along with claims of entitlement to service 
connection for heart and bladder disorders, and no further 
action was taken on those claims subsequent to the Board 
remand.  Those claims, accordingly, have remained open and 
pending since the December 1992 remand.  Because no final 
decision was rendered on those claims, the claims are more 
appropriately characterized as styled above.

In July 2004 correspondence, the Veteran raised new claims of 
entitlement to service connection for allergic rhinitis, a 
respiratory disorder to include chronic bronchitis, and an 
acquired psychiatric disorder, each to include as secondary 
to his low back disability.  The Board refers those claims to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In November 2008, the Veteran requested a hearing before the 
Board in conjunction with his claims.  He did not specify 
whether he desired a hearing before the Board at his local 
regional office, whether he desired to testify before the 
Board via videoconference from his local regional office, or 
whether he desired a hearing before the Board to be held in 
Washington, D.C.  In December 2008, VA sent a letter to the 
Veteran, requesting that he specify which type of hearing he 
desired.  In correspondence received by VA in February 2009, 
the Veteran requested that he be scheduled for the next 
travel board hearing to be held at his local regional office.  
As such a hearing has not yet been conducted, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel 
board hearing to be held at the RO in 
New Orleans, Louisiana.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

